I concur in the views of the court that a court of equity, in this state, is without jurisdiction to enjoin any *Page 822 
steps leading to the holding of a primary or general election, or receiving and certifying the results thereof, and that as a consequence the decree of the chancellor in the case of Charles E. Brumfield et al. v. D.T. Brock et al., 142 So. 745, should be reversed, and the bill dismissed. I am unable to concur in the reversal of the case of Walker Wood, Secretary of State, v. State ex rel. Hugh Gillespie, District Attorney, wherein mandamus was ordered directing the secretary of state to receive the names of legally qualified candidates for Congress who offered themselves as candidates from the state at large, and to otherwise perform all the duties imposed upon him by law incident to the election of candidates for the House of Representatives of the Congress of the United States from the state at large; and enjoining him from receiving any returns of district primary elections for members of Congress, or including on the official ballot for the regular November election the names of any persons nominated, or otherwise attempting to qualify as candidates for Congress from any subdivision of the state or alleged congressional district, or from receiving the returns from any election showing the election of any person to the House of Representatives of the Congress of the United States from any alleged congressional district, or from certifying to the governor of the election of any such person from any pretended congressional district within the state.
The purpose of the petition for mandamus is to have annulled the act of the 1932 Legislature redistricting the state for the election of members of Congress, which is House Bill No. 197, and the petition sets forth all the allegations of law and fact touching the alleged invalidity of such act.
The asserted invalidity of this act is based upon the alleged failure of the Legislature to divide the state into congressional districts "containing as nearly as practicable an equal number of inhabitants," and the petition alleges that, unless the writ is issued, the secretary of *Page 823 
state will do and perform all the duties required of him by law in holding, in the districts prescribed by the act, congressional elections, and in receiving the returns thereof, and certifying the election of congressmen by districts, and will pay the expense of such elections out of the state treasury. In support of the charge that the said redistricting act is in contravention of the act of Congress imposing limitations upon the right of the Legislature to redistrict the state, it was shown that under the provisions of this act the First district contains two hundred forty-one thousand six hundred five inhabitants; the Second, two hundred nineteen thousand six hundred sixty-one; the Third, four hundred two thousand nine hundred sixty-nine; the Fourth, one hundred eighty-four thousand two hundred sixty-six; the Fifth, two hundred forty-four thousand five hundred sixty-two; the Sixth, two hundred eighty-four thousand four hundred fifty-seven; and the Seventh, four hundred fourteen thousand three hundred one.
It was further charged that, in so defining the boundaries of the districts in said act, the Legislature wholly disregarded the act of Congress prescribing limitations upon the power of the Legislature to redistrict the state, and arbitrarily failed and neglected to redistrict the state as a whole, but, on the contrary, simply combined the Seventh and Eighth congressional districts as they had previously existed, leaving the other six districts practically as they were prior to the census of 1920, and that in so doing there was created a glaring, unfair, and unjust inequality in population as between the districts.
It was further charged that duly qualified electors of the state will, within the time required by law, offer themselves as candidates from the state at large at the general election to be held on the first Tuesday after the first Monday in November, 1932, for members of the House of Representatives of the Congress of the United States; that this is the only legal method under the now existing law by which members of the Congress of the *Page 824 
United States can be elected from this state; and that the secretary of state will fail and refuse to prepare a sample ballot containing the names of such persons, and will fail, neglect, and refuse to transmit a sample ballot containing the names of such persons as candidates for the House of Representatives of the Congress of the United States to the proper election commissions of the various counties, as required by law, unless he is required so to do by the court. These allegations of the petition, as well as others, which will be hereinafter referred to, were admitted by the demurrer interposed thereto.
In recognition of the well-established doctrine that mandamus is a discretionary writ, and that in the exercise of a sound judicial discretion the writ may be, and should be, denied where the circumstances make it unwise and inexpedient to allow it, or where the detriment to the public interest resulting from its allowance out weighs any supposed benefit flowing therefrom, I deem it proper and necessary to consider the merits of the issues in controversy in order that the public interest affected by the denial of the writ may be made more apparent.
By paragraph 1 of section 4 of article 1 of the Constitution of the United States, it is provided that: "The times, places and manner of holding elections for senators and representatives, shall be prescribed in each state by the Legislature thereof; but the Congress may at any time by law make or alter such regulations, except as to the places of choosing senators." This provision grants to the Legislatures of the several states an absolute right to prescribe the times, places, and manner of holding elections for senators and representatives in the absence of legislation by Congress on these subjects, but expressly grants to the Congress the right to regulate these matters, and, when Congress enters that field of legislation, its acts become supreme. Prior to 1842, Congress merely fixed the number of representatives *Page 825 
and apportioned them among the states. In 1842 (5 Stat. 491) for the first time, Congress exercised its right under section 4 of article 1 to regulate the manner of holding elections for representatives by providing that they should be elected by districts composed of contiguous territory. The apportionment act of 1872 (17 Stat. 28) not only required that the members of the House of Representatives of the Congress should be elected by districts composed of contiguous and compact territory, but it contained the further provision that such districts should contain as nearly as practicable an equal number of inhabitants, and these provisions have been included in each apportionment act from 1872 up to and including the act of 1911. Following the census of 1910, in the exercise of its right to regulate the holding of election for members of the House of Representatives, the Congress enacted a statute effective August 8, 1911, sections 3 and 4 (2 U.S.C.A., secs. 3, 4) of which read as follows:
"Section 3. Election by districts. In each state entitled under this apportionment to more than one representative, the representatives to Congress shall be elected by districts composed of a contiguous and compact territory, and containing as nearly as practicable an equal number of inhabitants. The said districts shall be equal to the number of representatives to which such state may be entitled in Congress, no district electing more than one representatives. (Aug. 8, 1911, chap. 5, sec. 3, 37 Stat. 14.)
"Section 4. Additional representatives at large. In case of an increase in the number of representatives in any state under this apportionment such additional representative or representatives shall be elected by the state at large and the other representatives by the districts prescribed by law on August 8, 1911, until such state shall be redistricted in the manner provided by the laws thereof and in accordance with the rules enumerated in section 3; and if there be no change in the *Page 826 
number of Representatives from a state, the representatives thereof shall be elected from the districts prescribed by law on August 8, 1911, until such state shall be redistricted as herein prescribed. (Aug. 8, 1911, chap. 5, sec. 4, 37 Stat. 14.)"
Under the apportionment act of 1911, this state was entitled to eight representatives in Congress. Following the census of 1920, no act was passed reapportioning the number of representatives, and no further legislation was enacted on the subject until 1929, when Congress passed an act (2 U.S.C.A., sec. 2a) which apparently was designed to prevent future omissions to reapportion after each decennial census. Under this act, it was provided that within one week after the convening of the second regular session of the Seventy-First Congress and of each fifth Congress thereafter, the president shall transmit to the Congress a statement showing the whole number of inhabitants of each state, excluding Indians not taxed, as ascertained by the next preceding census, and the number of representatives to which each state would be entitled under an apportionment of the then existing number of representatives, as computed by methods therein prescribed. It was further provided that if, after the submission of this statement by the president, Congress shall fail to enact a law apportioning representatives among the several states, then each state shall elect the number of representatives to which it would be entitled according to a computation based on the method used in the last preceding census.
Upon consideration of this act, there at once arises the question of whether or not it repealed the act of 1911 prescribing limitations upon the power of the Legislatures of the several states to form congressional districts. We understand counsel for the appellant to concede that the act of 1929 does not repeal sections 3 and 4 of the Act of 1911, but I have made an independent examination of the provisions of the Act of 1929, and I find nothing therein which repeals any of the provisions *Page 827 
of the Act of 1911 in reference to the formation of congressional districts. In support of this view, I refer to the case of Moran v. Bowley, 347 Ill. 148, 179 N.E. 526, 530, wherein the Supreme Court of that state, after a full and exhaustive discussion of the purpose and effect of the two acts, said: "Congress with conscientious zeal guarded the importance and necessity of regular decennial apportionments by making each act apply not only to the next decennial census but to all subsequent decennial censuses. The conclusion seems irresistible that Congress wanted to make decennial apportionments a certainty and did not intend to release its control over the manner of electing representatives. We cannot bring ourselves to the belief that Congress intended to forsake the field of legislation which it had completely occupied for more than half a century. . . . We have no hesitancy in saying that the Act of 1911 is in full force and effect so far as it relates to the formation of congressional districts."
The question then recurs as to whether or not the redistricting act of 1932, House Bill No. 197, is a legal and valid exercise of the power granted to the Legislature by the paramount constitutional provision and congressional act. In the exercise of the power granted to it by section 4 of article 1 of the Constitution, the Congress has by section 3 of the Act of 1911 placed limitations upon the right of the Legislature in the formation of congressional districts by providing, among other things, that such districts shall contain "as nearly as practicable an equal number of inhabitants;" and since Congress has entered this field of legislation granted to it by the Constitution, and has placed this regulation and limitation on the power of the Legislature to form congressional districts, this section is as binding upon the Legislature in that regard as would be a similar provision of a state constitution regulating or limiting the power of the Legislature in the formation of districts for the election of members of the state Senate or House of *Page 828 
Representatives. And the significance of this statement will be more apparent when I come to consider the question of whether or not the issues involved are political, of which the court will not take cognizance.
Upon a consideration of House Bill No. 197, purporting to redistricting the state, it appears perfectly manifest to me that the Legislature has not made any conscientious effort to observe the provisions of the act of Congress regulating the exercise of its power to redistrict, but, on the contrary, has wholly disregarded that act and treated it as having no binding force whatever. This state is largely an agricultural one; its land being level or slightly rolling. Every part of the state is easily accessible to the other by railroads and by motor vehicles traveling over highways constructed and maintained by state and federal aid, and there is nothing in its topography which presents any sort of barrier or obstacle to redistricting the state in accordance with the paramount law on the subject. The voters of this state are found among a homogenous people, largely engaged in or dependent on agriculture, having similar interests and characteristics; the only exceptions being the particular interest of the people living in the Mississippi Delta in levee improvement, and, to a more limited extend, the interest of the residents of the Mississippi coast in harbors. But neither of the last-named special interests presents any obstacle whatever to an equitable and fair redistricting of the state so as to give to all the people approximately equal representation in Congress. This being true, let us consider the results that have been accomplished by the enactment of House Bill No. 197.
Under the reapportionment following the decennial census of 1930, this state lost one representative in Congress, and it became necessary to reduce the number of districts from eight to seven. With a population of one million nine hundred ninety-one thousand eight hundred twenty-three, entitled to seven congressmen, the *Page 829 
basis of exact equality in representation is two hundred eighty-four thousand five hundred forty-seven; and this basis the Legislature was mandatorily required to observe with a reasonable degree of approximation. As the districts were formed, the Sixth, with two hundred eighty-four thousand four hundred fifty-seven inhabitants, has approximately the required ratio of population. The First district has forty-two thousand nine hundred forty-two; the Second, sixty-four thousand eight hundred eighty-six; the Fourth, one hundred thousand three hundred eighty-one; and the Fifth, thirty-nine thousand nine hundred eighty-five less inhabitants than the ratio or basis required for equality; while the Third district has one hundred eighteen thousand four hundred twenty-two, and the Seventh one hundred twenty-nine thousand seven hundred fifty-four more than the fixed basis. The Third and Seventh districts have a combined population of eight hundred seventeen thousand two hundred seventy, or more than forty-one per cent of the entire population of the state. The Seventh district has two hundred thirty thousand ninety-five more inhabitants than the Fourth district, or two and one-quarter times as many inhabitants. Such a redistricting gives a voter in the Fourth district two and one-quarter times as much weight in electing a congressman as a voter has in the Seventh district; or, in other words, in electing congressmen, the power of four voters in the Fourth district is equal to that of nine in the Seventh district. The inequality in the remaining districts is almost as glaring, and a mere reading of these figures makes it clear that there was no substantial compliance with the act of Congress and no approximation towards equality in representation. In fact, it is apparent that there was no real attempt on the part of the Legislature to redistrict the entire state, but rather it merely combined two of the then existing districts lying in the south central and southwestern part of the state into one, leaving the remaining districts practically as they were from 1912 to 1932. *Page 830 
In view of the fact that there were no substantial obstacles to prevent the creation of districts having approximately the same number of inhabitants, I do not think any reasonable mind can conclude that, in the creation of the districts with the glaring inequalities mentioned above, the Legislature has in any manner observed or attempted to comply with the mandatory requirements that the districts shall contain as nearly as practicable an equal number of inhabitants. But it is said by way of argument, that, in requiring that the district shall contain as nearly as practicable the same number of inhabitants, Congress has fixed no definite standard of equality that the courts can determine or enforce, and that consequently the Legislature is the sole judge of what constitutes approximation of the required basis or standard, or practical equality in population. This would be true so long as variation of population between the districts was limited to reasonable bounds, but it is to my mind inconceivable that any one could reasonably contend that variations or inequalities so glaring, unfair, and unjust could result from a conscientious exercise of legislative discretion.
While section 3 of the Act of Congress of 1911 requires the exercise on the part of the Legislature of an honest and fair discretion in redistricting the state, so as to preserve as nearly as may be equality of representation, perfect exactness in redistricting according to the number of inhabitants is neither required nor possible, but there should be as close approximation to exactness as possible, and this is the limit of the exercise of legislative discretion. If, as in this case, there is such a wide and bold departure from the rule prescribed by Congress that it cannot be justified by the exercise of judgment or discretion, and that evinces an intention on the part of the Legislature to utterly ignore and disregard the mandatory requirement of the congressional act, then the conclusion is inevitable that the Legislature has not exercised proper judgment and discretion. *Page 831 
The disparity in the number of inhabitants in the several districts is too great and glaring, and deprives too many people of the state of their proper representation in Congress, to be allowed to pass as mere mistakes in calculation or errors of judgment, or as an honest and fair attempt to properly exercise judgment and discretion.
That the Legislature was fully advised that the act so proposed to be adopted was not a substantial compliance with the paramount law of the land cannot be doubted. It is a matter of common knowledge in this state that the act was under consideration by the Legislature for a long period of time; and it may be assumed that, in the acrimonious debates incident to its passage, it was fully advised as to the facts, the controlling law, and the consequences of a total disregard of this fundamental law. But from the record in this case itself, we are not left in doubt on that question. On May 16, 1932, before the act was finally enacted, the governor addressed to the Legislature a message on the proposed House Bill No. 197, which message is made an exhibit to the petition filed in this cause. In that message the governor called the attention of the Legislature to the legal questions involved, the glaring inequality of population in the proposed districts, the injustices which would result therefrom, the absence of obstacles to a fair and equitable redistricting, and, in forceful language, sought to impress upon it that the passage of the act in the form proposed would violate the fundamental principle of representative government. He therein also informed the Legislature that the attorney-general of the state had advised that there was serious doubt of the legality of the proposed redistricting act, and closed with a warning and suggestion in the following language: "I am constrained by my sense of duty to warn you of this danger, and to urge you to make further effort for redistricting the state in accordance with the provisions of the Act of Congress and the Constitution of the United States. I suggest that a concurrent resolution be adopted *Page 832 
immediately providing for a joint committee to prepare and present to you without delay a bill that will, regardless of all other considerations, provide for a division of the state into seven compact and contiguous congressional districts, containing as nearly as practicable an equal number of inhabitants, and, if you are unable to solve this problem before the hour you have set for final adjournment, that you extend your session until such time as may be reasonably necessary to perform this very important duty, which should not require so much delay since you have had this matter under consideration for nearly four months. I presume to warn you that unless you take this course serious complications and much inconvenience and confusion may arise in the selection of our representatives in Congress."
The Legislature did not, however, regard the warning and suggestion of the governor by taking further action. The act was permitted to go into effect without the signature of the governor, and, to my mind, it appears manifest that it is in contravention of the paramount law of Congress, and therefore invalid.
It is strenuously argued that the formation of congressional districts is so exclusively within the political power of the Legislature that the court is precluded from inquiring into their validity or determining whether or not an act creating such districts is within the legislative discretion as limited and defined by the act of Congress. In order to justify my conclusion that the writ should issue, it will be necessary for me to respond to this contention, which is, in my judgment, contrary to the great weight of authority. In considering this question, I again call attention to the fact that section 3 of the Act of Congress of 1911, regulating and placing limitations on the discretionary power of the Legislature to define and create congressional districts, is as binding upon the Legislatures in that field of legislation as are similar state constitutional provisions regulating or limiting the power of the Legislature in the formation *Page 833 
of districts for the election of members of the state Senate or House of Representatives. This being true, the numerous decisions of the courts of other states, passing upon the question of whether or not such districting acts are violative of similar state constitutional provisions requiring, in substance and effect, that such districts shall contain as nearly as practicable an equal number of inhabitants, are directly in point. And since there seems to be practically no dissent from the view that the validity vel non of apportionment acts passed in the exercise of the legislative discretion conferred by such constitutional provisions is not such a political question as will preclude the courts from passing upon their validity and determining whether or not such acts are within the bounds of the discretion committed to the Legislature, it would seem that these decisions should be conclusive upon the point.
In support of this view, there are decisions from the Supreme Courts of the states of Illinois, Indiana, Kentucky, Massachusetts, Michigan, Minnesota, Missouri, Nebraska, New York, Nevada, New Jersey, Pennsylvania, Ohio, West Virginia, Wisconsin, and Washington. These cases may be found collated in the case note or annotation following the case of Donovan v. Suffolk County Apportionment Commissioners, from the Supreme Court of Massachusetts, 225 Mass. 55, 113 N.E. 740, as the same is reported in 2 A.L.R. 1334. The principle involved in these cases is identical with that involved in the case at bar, and, with the substitution of the words "act of congress" for "constitution" in the language of these decisions, they are applicable here.
As illustrative of the doctrine announced by these decisions, I refer to the case of Parker v. State, 133 Ind. 178, 32 N.E. 836, 33 N.E. 119, 18 L.R.A. 567, wherein the court held that "The constitutionality of a legislative Apportionment Act is a judicial question and not one which the court cannot consider on the ground that it is a political question;" and the case of Brooks v. *Page 834 
State, 162 Ind. 568, 70 N.E. 980, in which it was held that the courts have a right to determine whether the discretion vested by the Constitution in the Legislature in the creation of representative districts has been abused; and the case of Attorney-General v. Suffolk County Apportionment Commissioners,224 Mass. 598, 113 N.E. 581, wherein, in an action challenging the validity of an apportionment act, it was held that the court has jurisdiction to determine whether the constitutional requirements have been violated; and the case of Sherrill v. O'Brien, 188 N.Y. 185, 81 N.E. 124, 128, 117 Am. St. Rep. 841, in which the court used the following language: "If the Legislature under the assumption of an exercise of discretion does a thing which is a mere assumption of arbitrary power, and which, in view of the provisions of the Constitution, is beyond all reasonable controversy, a gross and deliberate violation of the plain intent of the Constitution, and a disregard of its spirit and the purpose for which express limitations are included therein, such act is not the exercise of discretion, but a reckless disregard of that discretion which is intended by the Constitution. . . . A legislative apportionment act cannot stand as a valid exercise of discretionary power by the Legislature when it is manifest that the constitutional provisions have been disregarded."
In further support of this view, I refer to the case of State of Wisconsin ex rel. Adams County v. Cunningham, 81 Wis. 440, 51 N.W. 724, 15 L.R.A. 561; also 18 R.C.L. 272, and 12 C.J. 881, and authorities cited in support of these texts.
From the very recent case of Moran v. Bowley, 347 Ill. 148,179 N.E. 526, the Supreme Court of Illinois assumed jurisdiction of a cause challenging the validity of a congressional redistricting act of that state, and held that on account of the glaring inequalities of population from the several districts, as constituted under this act, it was void as being in contravention of section 3 of the Act of Congress of 1911. *Page 835 
In the case of McPherson v. Blacker, Secretary of State,146 U.S. 3, 13 S. Ct. 3, 6, 36 L. Ed. 869, the Supreme Court of the United States held that the question of the validity of a Michigan act providing for the election of presidential electors was a judicial question, and that it could not decline to exercise its jurisdiction "upon the inadmissible suggestion that action might be taken by political agencies in disregard of the judgment of the highest tribunal of the state, as revised by our own;" and, in so doing, it effectively answered any suggestion that the courts should refuse to declare congressional redistricting acts void as being in contravention of the Act of Congress, for the reason that, in the final analysis, the Congress is the judge of the qualification of its own members, and in the exercise of that judgment it might disregard the judgment of the court.
If, however, there could have been any previous doubt as to whether or not the question of the validity of congressional redistricting acts was judicial rather than political, it appears to me that such doubt was necessarily removed by the Supreme Court of the United States in the cases of Smiley v. Holm,284 U.S. 616, 52 S. Ct. 266, 76 L.Ed. ___; Carroll v. Becker, Secretary of State, 52 S. Ct. 402, 76 L.Ed. ___; and Koenig v. Flynn, Secretary of State, 52 S. Ct. 403, 76 L.Ed. ___, all decided April 11, 1932, wherein the court assumed jurisdiction of mandamus proceedings to declare void attempts at congressional redistricting by the states of Minnesota, Missouri, and New York, respectively. But it is said that these cases are neither controlling nor persuasive on the question of whether the validity vel non of redistricting acts is so exclusively political in its nature as to preclude the court from exercising jurisdiction to inquire into it, for the reason that in these cases the court assumed jurisdiction and sustained the right to mandamus solely upon the ground that the several redistricting acts involved were not passed in the manner required by the Constitutions of those states; *Page 836 
in other words, it only held that the legislatures of those states could not effectively redistrict for congressional representatives by a concurrent resolution or enactment not approved by the governor, but could only do so by legislative enactment approved by the governor.
It is true that there was involved in these cases no question of the invalidity of congressional redistricting on account of any inequality in the population of the districts attempted to be created, but there was involved the question of whether or not the Legislature had validly exercised its power to redistrict. If the latter question is judicial, why is not the former likewise judicial? I am unable to make the distinction. It has been frequently said that a statute which is void because it violates some controlling constitutional or statutory provision is mere "waste paper," and I cannot see that the power and duty of the court to pass upon the validity of an enactment of the Legislature that was not approved by the governor, as required by the Constitution, can be any broader or more extensive than the power and duty to pass upon the validity of an act passed in direct violation and utter disregard of constitutional provisions, or paramount and controlling congressional acts. Certainly, it must be true that if the manner in which the legislatures may redistrict their states for the election of congressmen is purely a political question beyond the power of the courts to inquire into it, the Supreme Court of the United States would not have concerned itself with the question of whether or not the Legislature had redistricted its state by concurrent resolution or by law enacted in the manner prescribed by the Constitution of these states.
Passing now to the consideration of whether or not the mandamus should be denied, although the legal right of petitioner is clear, I shall discuss the grounds assigned by the majority of the court for the dismissal of the petition in the order followed by the majority opinion.
In considering each of the grounds upon which the *Page 837 
refusal of the writ is based, it should, however, be borne in mind that, if this writ is denied, the people in the affected districts, who are represented by the relator, and who will suffer from the unfair discrimination created by the act in question, have no other available remedy, and must continue to suffer the injustice, the loss of voting power, and the fundamental right of equal representation, for at least ten years, unless an intervening Legislature can and will grant relief by way of amendment of the redistricting act; and, under the circumstances which forced this inequitable and void law upon a minority of the people of the state having a minority representation in the state Legislature, there is no reasonable probability of relief in that way. On the other hand, if the court should hold that the act in question is void, and order the issuance of the writ, thereby serving effective notice upon the Legislature that the paramount law of the land must be observed in districting the state, there can scarcely be any doubt that a fair and equitable act will be passed at the next biennial session of the Legislature, or sooner, if it should be called into extraordinary session.
The first ground assigned for denial of the writ is that it will not issue unless and until there has been actual default in the performance of some duty required of the defendant. If this rule of law is applicable to the facts involved in the case at bar, it means there can never be any relief through the courts from any sort of void enactment of the Legislature providing for the election of congressmen. As pointed out by the majority, the secretary of state has no duty to perform with reference to the general election in November until within fifteen days of the date of the election, and, if the aggrieved citizens of the state must wait until that late date to attack the validity of an act under which the secretary of state may be presumed to act, it necessarily means that the election would be over long before effective relief could be granted by the court. The same condition would *Page 838 
exist at each recurring election of congressmen, resulting each time in denial of relief.
I have no fault to find with the statement of the majority of the court that mandamus will not issue to the governor in any case, or with the many authorities cited in support of this well-established proposition. The writ prayed for, and ordered by the court below, is not directed to the governor, and does not seek to control his acts in any respects. It regulates the preparation of sample ballots by the secretary of state, and, while the governor is required by section 6234, Code 1930, to approve the sample ballot before it is furnished to the ticket commissioners of the counties, the preparation and distribution of this sample ballot is in no proper sense the joint act of the governor and the secretary of state. In the preparation and distribution of this ballot the governor has no part other than to approve or disapprove it when presented to him, and I have no fear of the governor's refusing to co-operate with the secretary of state by approving any sample ballot that has been prepared in strict compliance with any existing statute for the holding of an election, which has been declared by this court to be valid and applicable. The writ of mandamus, as ordered by the court below, would be effective to prevent any action or steps leading to the holding of an election under House Bill No. 197, if this court should declare that act void and sustain the issuance of the writ.
In the case of State v. Coahoma County, 64 Miss. 358, 1 So. 501, 505, the court said: "It is not to be assumed, and on that assumption to base a judicial proceeding, that the body charged with a duty under this act will not perform it at the proper time. A presumption must be indulged that duty will be performed." This announcement of the court presupposes a valid law and judicial action to require the performance of legal duties thereunder; and I do not think it can properly be said to be authority for a denial of a writ to prevent the performance *Page 839 
of acts which, if performed, would result in the full, complete, and effective operation of a void law. I readily agree that the presumption must be indulged that a public officer will perform his public or official duties, and I think the presumption must be indulged that the present secretary of state will perform such duties as are required of him by law to render effective and fully operative the act of the Legislature in redistricting the state for the election of congressmen. Whatever may be said of the ability of the secretary of state to pass upon the validity of this act, he has no power to determine that question, or declare the act void; and so long as it remains unchallenged in the courts, and unchallengeable according to the views of the majority of this court, the presumption should be indulged that he will perform all the official duties required of him to render it fully operative. This being true, the laws of the state fixing the duties of the secretary of state, and the presumption of performance required by and incident to the enforcement of the act of Legislature, stand in lieu of a demand. There is no refusal to act to be corrected in this proceeding; but, on the contrary, the purpose sought to be accomplished is the prevention of action which would result in the enforcement and operation of a void legislative enactment. If the application for mandamus cannot be made until there is a refusal to act, under the circumstances of this case there can never be a remedy.
In the case of State ex rel. Morris v. Wrightson, 56 N.J. Law, 126, 28 A. 56, 22 L.R.A. 548, the Supreme Court of New Jersey held that: "Mandamus to compel officers to proceed under prior laws in respect to elections instead of following an unconstitutional statute is not premature because no demand and refusal has been made or the time arrived when it is the duty of the officers to act;" and, in discussing the contention that demand and refusal is an essential prerequisite to an application for mandamus in any case and under all circumstances, said: *Page 840 
"There is a distinction between duties of a public nature and duties of a private nature affecting only the rights of individuals. In the latter class of cases, demand and refusal are held to be necessary as a condition precedent to relief by mandamus; in the former class, the duty being of a public nature, there is not the same necessity for a literal demand and refusal. In such cases the law itself stands in lieu of a demand, and omission to perform the required duty is equivalent to a refusal. High, Mand., section 13. To postpone the commencement of these proceedings until the time preceding the annual elections, at which the county clerk and the clerks of the cities and townships of the county are required to perform the duties devolved upon them under the election laws, would effectually prevent their institution being ever practically of any avail. The testimony of the county clerk and of other election officers, taken under this rule, makes it apparent that these officials intend to conduct elections in the county under the act of 1891, until otherwise directed, so long as that act is unrepealed. Indeed, the presumption is not to be entertained that these officers would, on constitutional grounds, disregard the act of legislation conforming to precedents of upwards of twenty years' standing, unless the invalidity of the act be first judicially determined."
In addition to the presumption that the secretary of state would perform such duties, the petition charges, and the demurrer admits, that he would perform all the duties required of him to render the challenged act fully operative in the election of congressmen from districts, as therein defined and formed, and this brings the case at bar directly within the holding of the United States Supreme Court in the case of McPherson v. Blacker,146 U.S. 3, 13 S. Ct. 3, 36 L. Ed. 869, wherein the allowance of a writ of mandamus was sustained on the answer of the secretary of state of Michigan denying that he had refused to give the proper notice of election sought to be required by the petition for the writ, but *Page 841 
expressly averring that he intended to give notices under the law, the constitutionality of which was assailed by the petition. In the case at bar, the admissions by demurrer of the intentions of the secretary of state were substantially the same as the averments as to intention in the answer of the secretary of state in the McPherson v. Blacker Case, supra, and, being upon practically identical facts, this decision of the Supreme Court of the United States should be treated as conclusive and controlling upon the point now under consideration.
The next ground for denial of the writ is that: "A writ of mandamus will not issue if in ultimate effect it will be nugatory or incomplete, and if its effect in respect to the public will be to introduce serious doubt or confusion or irremediable controversy into those public questions which the writ is invoked to settle." In argument in support of this view, it is said that the writ is here sought in order to attempt to control the party primaries of the democratic party in August, 1932, so as to make those primaries state wide and in disregard of congressional districts. A careful consideration of the petition for mandamus, and the order for its issuance, does not disclose to me a purpose to control the democratic primaries, but rather the purpose appears to be to prevent the election of congressmen under a void law, and to require that they should be elected under and in accordance with the existing valid statutes of the state on the subject of the election of congressmen. It is true that the statutes on primary elections contain no provisions for the nomination of candidates for Congress from the state at large, and that they do provide for the nomination of candidates for Congress by districts. However, this provision for the nomination of candidates for Congress by districts necessarily presupposes the existence of validly constituted districts, and it must be considered and construed along with other statutory provisions for the election of congressmen, *Page 842 
in the absence of a valid redistricting of the state after a new apportionment.
Section 6277, Code 1930, provides that: "Should an election of representatives in Congress occur after the number of representatives to which the state is entitled shall be changed, in consequence of a new apportionment being made by Congress, and before the districts shall have been changed to conform to the new apportionment, representatives shall be chosen as follows: In case the number of representatives to which the state is entitled be increased, then one member shall be chosen in each district as organized, and the additional member or members shall be chosen by the electors of the state at large; and if the number ofrepresentatives shall be diminished, then the whole number shallbe chosen by the electors of the state at large." (Italics supplied.)
It is true that it has been for many years the policy of the state and national governments to elect congressmen by districts, and undoubtedly district representation is desirable, but for many years it has likewise been the policy of this state, as reflected by its statutory enactments, to require the election of congressmen from the state at large, in the absence of the valid redistricting of the state after a new apportionment; and there is no real conflict between the said sections 6277 and 5900 of the Code. Each of these statutes may fully operate in its own sphere; and, when considered together, I think there is found a complete answer to the suggestions of the majority in reference to the confusion and difficulties that might result in the holding of elections for congressmen if the writ should issue. Ample method has been provided by statute for placing the names of the prospective candidates on the ticket to be voted at the general election in November, and there should be no great confusion flowing from an observance of plain statutory provisions. Furthermore, I think the presumption should be indulged that neither party primary election officers nor other officials will intentionally create this *Page 843 
confusion by acting outside of and beyond the statutory law of the state.
The third and final ground upon which the denial of the writ is based is that to allow it would do more harm than good, would subvert that which has been a dominant and paramount consideration for nearly one hundred years in the election of congressmen, namely, the selection of these officers from districts, and would destroy the district representation unless and until the secondary and inferior consideration that these districts shall be equal in population shall be observed according to a strict rule of judicial measurement.
I emphatically dissent from the view advanced and supported by extended argument that in the formation of districts for the election of congressmen equality of representation is a secondary and inferior consideration. To my mind state-wide representation, which will necessarily grant equality in representation, is greatly preferable to representation by districts which discriminates in an unfair and unjust way against a large proportion of the people of the state, and destroys in a large measure their right to equal representation. It is not a far step from partial destruction of the right representation to the total destruction thereof; and if one may be accomplished with impunity and without restraint, why may not the other? The only difference is one of degree, and if the only remedy must be found in public opinion of the majority who inflicted so great an injustice upon a minority, there can be but little hope of ever regaining the lost fundamental right of equal representation.
The principle of equality of representation lies at the very foundation of representative government. It is one of the fundamental principles upon which our government is based, and its preservation is necessary to the continued existence of the government in its present form. This principle was not considered secondary and inferior to any other consideration or right by our fore-fathers, *Page 844 
and, in the year 1773, the desire to attain the right of representation on a basis of equality gave rise to a rather famous "Tea Party" held in the city of Boston in protest against the denial of the right of representation. It is true that this expression of resentment and revolt was against a total denial of representation, while in the case now being considered, the denial is only partial; but the difference is only one of degree. I cannot agree that the right to equal representation is secondary and inferior to any other political consideration or purpose, or that it can ever be safely subordinated to political expediency.
Many instances of unchallenged inequalities in population in the congressional districts of other states have been cited as evidence of the fact that equality of representation has long been considered a subordinate or secondary question, but I do not think that the fact that the people of other states have remained quiescent in the face of injustice is any reason why the protesting people of this state should be denied relief; and it is significant that, in practically every instance where similar inequalities have been challenged in the courts, the districts so constituted have been stricken down. Again, it is proper to say that we are not advised as to the conditions existing in other states, or as to the obstacles with which their Legislatures were confronted, but I feel safe in asserting that no conditions, special interests, or obstacles confronted the Legislature of this state that would have prevented a reasonable approximation of equality in representation, having all the while due regard to "homogeneity in national interests and needs to be preserved."
I recognize, and have hereinbefore adverted to, the special interest of the people of the Mississippi Delta in levee and river improvements; but full protection of these interests presents no substantial obstacle to a reasonable approximation of equality in representation. No other obstacles to a fair and equitable districting of the *Page 845 
state are pointed out; and, in fact, none exists. No sufficient justification for disregarding the paramount law of Congress regulating the power of the Legislature in the formation of these districts can be based upon any local condition or diversity of interests of the people of this state.
I fully recognize the fact that mandamus is a discretionary writ and will not issue when in fact it will operate to the serious detriment rather than the benefit of the general public. This principle is fully supported by authority, but I know of no authority for the view that the rule favorable to the denial of the writ when comparative detriments and benefits are involved is stronger and broader when the enforcement of a public right is sought than when a private right is asserted. In my judgment, the rule is more limited when public rights are asserted, and this seems to me to be the clear inference to be drawn from the language of the court in the case of Effingham v. Hamilton,68 Miss. 523, 10 So. 39, quoted by the majority opinion; the language to which I refer being as follows: "It is settled by numerous decisions that a sound judicial discretion is to be used, and, where circumstances make it unwise and inexpedient to allow this writ, to refuse it when sought to enforce merely
private right."
I do not think the suggested political strife, turmoil,
bitterness, and disturbance of the political peace of the state that might result from an election of congressmen from the state at large is a consideration of sufficient consequence and importance to weigh in any material respect against the issuance of the writ. I know of no way that it can now be determinated that the field of candidates from the state at large would be larger, or even as large, as it will be in primary elections held in the seven districts. Certainly the opportunity for intensive canvassing among the people would not be as great in a campaign covering the entire state as it will be in a campaign by numerous district candidates covering *Page 846 
the limited territory of each of the several districts. I can see no real reason why these district political campaigns will not engender as great political strife and turmoil as would a state-wide campaign for the same offices; but, in any event, I do not think the avoidance of some temporary political strife should be considered as any ground or justification for the refusal of the writ, when such refusal will result in depriving more than forty per cent of the people of the state of their just and equal proportion of the representation to which they are entitled, and which the Congress of the United States undertook to guarantee to them by the enactment of section 3 of the Act of 1911.
In addition to the suggested possible evils and public detriment that I have discussed, others are suggested as possibilities, but I am constrained to believe that most of them are shadows rather than real dangers or evils. In the language of Justice CALHOON, in the case of Hawkins v. Mangum, 78 Miss. 97, 28 So. 872, 875, I "see no hideous and destructive monsters looming in the perspective" of the judgment of the court below. The mandate of the supreme legislative body to which the Constitution of the United States has granted controlling power in these matters should be obeyed, and the courts should enforce obedience. In my judgment, the evils that will flow from denying a substantial part of the citizenship of this great state the fundamental right of equal representation in the Congress of the United States are far greater than any or all of the supposed evils that may result from the issuance of the proposed writ; and certainly this is true in view of the fact that any supposed evils flowing from the failure of the Legislature to properly redistrict the state can be corrected before the congressional election two years hence by the enactment of a fair, just, and equitable redistricting law.
In determining whether a writ of mandamus shall be granted or refused, a large measure of discretion is committed to the court. In the exercise of his judicial *Page 847 
discretion the learned and distinguished circuit judge, who heard this cause in the court below, ordered the issuance of the writ, and I do not think this court can properly say that in so doing he abused that discretion; and, as a consequence, I think the judgment of the court below should be affirmed.
I am authorized by Chief Justice SMITH to say that he concurs in the views herein expressed.